DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 02/02/2022 that prior art Allen does not disclose all the openings in the covering member formed in the raised surface and. However the claim is directed to “a device comprising…”. Therefore the prior art device can have other structure than what is claimed. The “apertures 21” of Allen can be considered further “apertures” and not “openings”. Therefore all of the openings, i.e. 15a,b,19a,b, can be in the raised portion. Further Allen does disclose there can be one or more apertures 15a as well as the apertures 19a,b. Therefore the apertures 15a and  more than one  aperture 15a can be two openings, and with the apertures 19a,b, Allen will be able to read on the four openings claimed. 
The Applicant further argues prior art Walters in view of McGuckin does not discloses the claimed distances of the aside surface between the end wall and side wall over the covering member. A new rejection with respect to Walters in view of McGuckin and Allen has been made below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-9, 11, 15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2016/0038267 to Allen.
As to claim 1, Allen discloses a device capable of closing an aperture in a vessel wall (paragraph 39, the device is capable of closing an aperture in a vessel wall, similar to structure as those cited in section as evidenced for uses of T-shaped toggle anchors in section 7 below), the aperture having an external opening in an external region of the vessel wall and an internal opening in an internal region of the vessel wall (paragraph 39, the given aperture can have the external and internal openings), the device comprising: a covering member (14) positionable inside the vessel against the internal opening of the aperture (figure 4-8, the anchor 14 can be positioned inside a vessel, see cited reference for evidence of similar T-shaped anchors in section 7 below), the covering member having a dimension to prevent egress of fluid through the aperture (figure 4, paragraph 47, has a lateral extension dimension ), the covering member having a first opening (15a, figure 4-7, paragraph 47,48), a second opening (the “more” openings of 15a, figure 4-7, paragraph 47,48), a third opening (19a, figure 4-7, paragraph 47,48), a fourth opening (19b, figure 4-7, paragraph 47,48), a proximal surface (figure 4-8) and a distal surface (figure 4-8), the distal surface having a concave surface (figure 4, 7, 11-13, the anchor seems to have a concave shape) and the proximal surface having a raised surface (23), the first, second, third and fourth openings formed in the raised surface (figure 4-7) such that all the openings in the covering member are formed in the raised surface of the covering member (figure e4-7, paragraph 47,48, the openings 15a, b,19a,b all 
As to claim 3, Allen discloses the covering member has a middle portion, first and second end portions and first and second side portions (figure 4-7), the raised surface is located at the middle portion spaced from the first and second end portions and spaced from the first and second side portions (figure 4-7, the dome is centrally located).
As to claim 4, Allen discloses the raised surface is circular in configuration (paragraph 47, figure 4-7).
As to claim 5, Allen discloses the covering member has a middle portion, first and second end portions (figure 4-7), the middle portion having a thickness greater than the first and second end portions (figure 7). 
As to claim 6, Allen discloses the first and second openings have a length extending from a proximal end to a distal end and the length is greater than a thickness of first and second ends of the covering member (figure 4-7).
As to claim 7, Allen discloses the concave surface has a length greater than a length of the raised surface (figure 4-7), the length defined along a longitudinal axis of the covering member (figure 4-7).

As to claim 9, Allen discloses the first, second, third, and fourth openings are spaced inwardly from a circumference of the raised surface (figure 4-7, paragraph 47,48).
As to claim 11, Allen discloses the first and second flexible connecting member loop through the covering member (figure 4-7).
As to claim 15, Allen discloses the raised surface is dimensioned to extend into the internal opening in the vessel wall (figure 4-7, the dome is capable of extend into the internal opening).
As to claim 17, Allen discloses an inclined surface (14b) extends from the concave surface to the end wall on each of the opposing sides of the covering member (figure 4-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 9-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0007977 to Walters in view of U.S. Patent Publication 2011/0213415 to McGuckin in view of U.S. Patent Publication 2016/0038267 to Allen.
As to claim 1, Walters discloses a device capable of closing an aperture in a vessel wall (paragraph 7), the aperture having an external opening in an external region of the vessel wall and an internal opening in an internal region of the vessel wall (1024, figure 4), the device comprising: a covering member (30) positionable inside the vessel against the internal opening of the aperture (figure 4-8b), the covering member having a dimension to prevent egress of fluid through the aperture (figure 8b,), the covering member having a first opening (31, figure 9a, paragraph 91, 96, as the aperture the filament 80 enters/exits from as seen in figure 3b), a second opening (31, figure 9a, paragraph 91, 96, as the aperture the filament 80 enters/exits from as seen in figure 3b), and a distal surface (figure 2b), the distal surface having a concave surface (figure 2b) and the proximal surface having a raised surface (raised surface as seen in figure 3b, where filament 80 extends), the openings formed in the raised surface such that all the openings in the covering member are formed in the raised surface of the covering member (figure 3b); but is silent about the third and fourth apertures, 
McGuckin teaches a similar device (device for closing an aperture in a vessel wall, abstract, 300, figure 5 similar to the device of Walters) having a covering member (340), with a first, second, third, and fourth apertures (346a,b, 344a,b), a first retainer (360) positionable external of the vessel, a first flexible connecting member (330a ) operatively connecting the covering member and the first retainer (figure 5), the first flexible connecting member advancing the first retainer toward the covering member (paragraph 49), the first opening of the covering member configured to restrict movement of the first flexible connecting member (paragraph 49, opening 344b frictionally engages the filament 330a), a second retainer (370) positionable external of the vessel; and a second flexible connecting member (332a) operative connecting the covering member and the second retainer (figure 5), the second flexible connecting member advancing the second retainer toward the covering member (paragraph 49), the third opening of the covering member configured to restrict movement of the second flexible connecting member (paragraph 49, opening 346b frictionally engages the filament 330a) for the purpose of facilitating advancement and enabling the device to securely be positioned in the aperture of the vessel wall (paragraph 46, 49 ). The apertures as taught by McGuckin can be positioned similar to those in 
Allen teaches a similar device (implant with suture locking system, abstract) wherein a distance from a raised surface (23) to an end wall of the covering member is greater than a distance from the raised surface to a side wall of the covering member (figure 4-7), the end wall being along a central longitudinal axis of the covering member (figure 4-7) for the purpose of having a similar structure house the apertures spaced from the edges of the device (paragraph 47). It would have been obvious to one of ordinary skill in the art before the effective filing date to have the raised surface of Walters and McGuckin be spaced away from the end wall and raised surface as taught by Allen in order for having a similar structure house the apertures spaced from the edges of the device.
As to claim 2, with the device of Walters, McGuckin, and Allen above, McGuckin further teaches the first flexible connecting member comprises a first suture (330a) and the second flexible connecting member comprises a second suture (332a), and the first retainer is fixedly attached to the first suture wherein pulling of the first suture moves the first retainer toward the covering member and the second retainer is fixedly attached to the second suture wherein pulling of the 
As to claim 3, with the device of Walters, McGuckin, and Allen above, Walters discloses the covering member has a middle portion, first and second end portions and first and second side portions (figure 2b,3b), the raised surface is located at the middle portion spaced from the first and second end portions and spaced from the first and second side portions (figure 2b3b).
As to claim 5, with the device of Walters, McGuckin, and Allen above, Walters discloses the covering member has a middle portion, first and second end portions (figure 2b,3b), the middle portion having a thickness greater than the first and second end portions (figure 2b,3b). 
As to claim 7, with the device of Walters, McGuckin, and Allen above, Walters discloses the concave surface has a length greater than a length of the raised surface (figure 2b,3b), the length defined along a longitudinal axis of the covering member (figure 2b,3b).
As to claim 9, with the device of Walters, McGuckin, and Allen above, McGuckin further teaches the first, second, third, and fourth openings are spaced inwardly from a circumference of the raised surface (figure 5, based on the raised surface of Walters).
As to claim 10, with the device of Walters, McGuckin, and Allen above, McGuckin further teaches the first and second openings are longitudinally aligned along a length of the covering member and the third and fourth openings are longitudinally aligned along a length of the covering member (figure 5)

As to claim 12, with the device of Walters, McGuckin, and Allen above Walters discloses teaches the first and second retainers and the first and second flexible connecting members are composed of a resorbable material (paragraph 57-60, the entire device is resorbable, so therefore the retainers will be or can be rendered obvious to be resorbable).
As to claim 13, with the device of Walters, McGuckin, and Allen above, Walters discloses the covering member is pivotable between a more longitudinal orientation for delivery and a transverse position for placement (figure 3f, paragraph 70).
As to claim 14, with the device of Walters, McGuckin, and Allen above, McGuckin further teaches the second opening is configured for unrestricted movement of the first suture and the fourth opening is configured for unrestricted movement of the second suture and the first and third openings are configured for restricted movement of the first and second sutures, respectively (paragraph 49).
As to claim 15, with the device of Walters, McGuckin, and Allen above, Walters discloses the raised surface is dimensioned to extend into the internal opening in the vessel wall (figure 2b).
. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771